Citation Nr: 0918868	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel
INTRODUCTION

The Veteran served on a period of active duty for training 
from August 1963 to February 1964, and had unverified active 
service from May 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service and 
sensor neural high frequency hearing loss did not manifest to 
a compensable degree within one year of the Veteran's 
discharge from service, and is not otherwise etiologically 
related to service, to include exposure to noise from 
artillery.  

2.  Tinnitus was not present in service and is not otherwise 
etiologically related to service, to include exposure to 
noise from artillery.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and incurrence or aggravation of sensor 
neural high frequency hearing loss during active service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a November 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  A November 2006 letter 
advised the Veteran how disability ratings and effective 
dates are assigned, and the type evidence which impacts those 
determinations, to include evidence regarding the effect that 
the symptoms have on his employment and daily life.  The 
claims were last readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, a VA examination report, and hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence and 
providing testimony on the reasons he believed he was 
entitled to service connection for his claimed disabilities.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensor neural high frequency hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater, or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2008).

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to exposure to noise in service.  At the March 
2009 Board hearing, the Veteran testified that he was a crew 
chief during which time he was exposed to loud noise from a 
105 Howitzer and rocket launcher during his period of service 
from 1963 to 1964.  He noticed ringing in his ears in his 
early 30s which progressively worsened.  He indicated that he 
must have been around 31 or 32 when he first recognized that 
he was having problems with his hearing.  He was not issued 
hearing protection.  His post-service career is in insurance.  
In response to the question of when was the first time he 
sought treatment for either tinnitus or hearing loss, the 
Veteran reported on treatment for another disorder (a nodule 
taken off his vocal cord in 2002 or 2003).  He could not 
remember if the doctor who performed the surgery addressed 
these disorders.  In response to the question of whether any 
doctor opined that his claimed disabilities could be caused 
by his exposure to artillery noise, the Veteran answered in 
the affirmative.  He testified that when he first went for a 
hearing test at VA, he was advised that that was probably the 
cause of his hearing loss and hearing aides were recommended.  

Service treatment records include the July 1963 enlistment 
examination report which showed that the Veteran's hearing 
acuity in both ears was normal (15/15) on whispered and 
spoken voice testing.  It was noted that the Veteran was 
attached to Battery C 2nd Howitzer Battalion 130th Artillery.  
Thereafter, audiological testing conducted in September 1963 
in connection with an Audio Vision screening revealed 
converted thresholds of 20, 10, 0, 0, and -5 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, in the right 
ear.  In the left ear, converted thresholds were 25, 15, 10, 
5, and 0 decibels at the same frequencies, respectively.  
(Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI)).  The February 1964 
release from active duty (REFRAD) examination report 
indicated that audiological testing revealed converted 
thresholds of 15, 10, 10, and 5 decibels at 500, 1000, 2000, 
and 4000 Hertz, respectively, in both ears.  No relevant 
complaints were noted in the Report of Medical History the 
Veteran prepared in connection with the examination.  It was 
noted that he was attached to D6 USATC Field Artillery.  
Service treatment records show service at Fort Sill, 
Oklahoma.

After the Veteran's period of service, an April 1968 periodic 
examination report showed audiological testing revealed 
thresholds of 5, 5, 10, and 10 decibels at 500, 1000, 2000, 
and 4000 Hertz, respectively, in the right ear.  In the left 
ear, thresholds were all 5 decibels at the same frequencies.  

VA treatment records show the Veteran was seen in February 
2006 pursuant to a primary care physician consult.  The 
Veteran reported that his hearing had been declining for the 
past 30 years, but he had noticed a more pronounced hearing 
loss within the last ten years.  He reported on a positive 
history of noise exposure from service in "Vietnam" from 
artillery, and he denied occupational noise exposure.  He 
also complained of constant tinnitus.  The examiner noted 
that pure tone measures revealed sensorineural hearing loss, 
and word recognition scores were 92 percent in the right ear 
and 100 percent in the left ear.  The Veteran was issued 
hearing aids that same month.  

Along with the April 2007 VA Form 9, the Veteran submitted 
photographs reportedly of himself around artillery.  

The Veteran underwent a VA audiological examination in May 
2008.  The Veteran reported on a history of military noise 
exposure.  He noticed a decrease in hearing immediately 
following the firing of weapons.  He maintained that during 
his second tour of active duty from 1968 to 1969, he worked 
as a personnel clerk during which time he was not exposed to 
high noise levels.  The Veteran further reported that he 
first noticed periodic bilateral tinnitus during the mid-
1970s not associated with any event or circumstance.  The 
examiner noted that it would seem at least as likely as not 
that the tinnitus was a condition associated with the 
Veteran's hearing loss, but the reported onset of the 
tinnitus was remote to his military noise exposure.  

Audiological testing revealed puretone thresholds of 40, 45, 
55, 70, and 75 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the right ear.  In the left ear, 
thresholds were 45, 50, 60, 70, and 70 decibels at the same 
frequencies, respectively.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 86 
percent in the left ear.  The examiner provided diagnoses of 
bilateral sensorineural hearing loss and bilateral tinnitus.  
The examiner opined that the Veteran's hearing loss was less 
likely as not caused by or a result of military noise 
exposure, specifically, exposure to artillery when he was 
assigned to Fort Sill, Oklahoma.  The examiner explained that 
the Veteran's service treatment records showed normal hearing 
sensitivity bilaterally on all hearing examinations, 
including audiometrics in 1968.  The examiner noted that the 
Veteran's tinnitus was less likely as not caused by or a 
result of military noise exposure, specifically, exposure to 
artillery.  The examiner explained that the Veteran reported 
the onset of tinnitus in the mid-1970s, which was many years 
after his separation from military service. 

There is no DD Form 214 of record for the Veteran's period of 
service from August 1963 to February 1964.  Nevertheless, the 
Board finds the Veteran's contention that he was exposed to 
loud noise from artillery during this period of service 
credible.  The Veteran is competent to report factual matters 
of which he has first-hand knowledge, including exposure to 
loud noise.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  In addition, his duty station and units of 
assignment are consistent with his contention.  The VA 
examiner, however, has opined that it is not likely that his 
currently diagnosed bilateral sensorineural hearing loss and 
bilateral tinnitus are etiologically related to his military 
noise exposure.  The VA examiner's opinion is based on a 
review of the claims file and an examination of the Veteran 
as well as supported by a rationale.  There is no medical 
opinion evidence to the contrary of the VA's examiner 
opinion.  Notwithstanding testimony from the Veteran, VA 
treatment records, in particular records dated in February 
2006, do not show the examiners related the Veteran's hearing 
loss and tinnitus to military noise exposure.  Thus, the only 
evidence of a nexus between the Veteran's claimed 
disabilities and his military service, is limited to the 
Veteran's own statements.  This is not competent evidence of 
a nexus between the claimed disabilities and the Veteran's 
active service since laypersons, such as the Veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Moreover, service treatment records show that hearing loss 
for VA purposes and tinnitus were not present in service and 
hearing loss did not manifest to a compensable degree within 
one year of the Veteran's separation from service in 1964.  
The Veteran himself has said that the claimed conditions did 
not have their onset until his early thirties, after his 
separation from military service (he was born in July 1944). 
Accordingly, there is no continuity of symptomatology to 
award service connection on that basis. See 38 C.F.R. 
§ 3.303. Accordingly, in the absence of hearing loss and 
tinnitus in service or hearing loss during the presumptive 
period or competent medical evidence that otherwise shows 
that hearing loss and tinnitus are related to military noise 
exposure, service connection for the claimed disabilities is 
not warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


